
	
		I
		112th CONGRESS
		2d Session
		H. R. 5847
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish an interagency working group to improve
		  coordination of grants authorized under sections 2002 and 2003 of the Homeland
		  Security Act of 2002 and other Federal preparedness grants, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Coordination in Federal
			 Preparedness Grants Act.
		2.Interagency
			 grants working group
			(a)In
			 generalThe Secretary of
			 Homeland Security shall, in coordination with relevant Department of Homeland
			 Security components and other appropriate Federal departments and agencies,
			 establish an interagency working group to better coordinate grants authorized
			 under sections 2002 and 2003 of the Homeland Security Act of 2002 (6 U.S.C. 603
			 and 604) and other Federal preparedness grants.
			(b)MembershipThe
			 working group shall be chaired by the Secretary of Homeland Security and be
			 composed of representatives from appropriate Federal departments and
			 agencies.
			(c)ResponsibilitiesThe
			 working group shall—
				(1)meet regularly to
			 coordinate, as appropriate, development of grant guidance, application and
			 award timelines, monitoring, and assessments;
				(2)seek input from
			 State, local, and tribal officials involved in grant management in order to
			 inform grant processes, allocations, and awards;
				(3)promote
			 coordinated grant timelines; and
				(4)ensure all
			 preparedness grant programs employ a common Internet Web portal.
				(d)ReportNot
			 later than one year after the date of the enactment of this section, the
			 Secretary of Homeland Security shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the activities of the
			 working group.
			
